Citation Nr: 0204163	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  99-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1977 to August 
1978.  He died in October 1998.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO) which denied the benefit sought on appeal.  The 
appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
October 1998 as a consequence of diabetes mellitus 
contributed to by chronic alcohol abuse.

3.  During the veteran's lifetime, service connection was 
established for schizophrenia, paranoid type, evaluated as 50 
percent disabling, and bilateral hearing loss, evaluated as 
noncompensable.  The combined disability evaluation was 50 
percent.

4.  Diabetes mellitus was not manifested during service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to the veteran's service or a service-
connected disability, nor did the veteran's service-connected 
disabilities produce or hasten the veteran's death.



CONCLUSION OF LAW

The veteran's death was not caused or aggravated by, nor 
substantially or materially contributed to by a disability of 
service origin.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from diabetes mellitus was related to his 
active service.  Specifically, the appellant maintains that 
the veteran's service-connected paranoid schizophrenia caused 
the veteran to abuse alcohol, which caused the veteran's 
noncompliance with his diabetes treatment, leading to his 
death.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records and 
relevant treatment records have been obtained.  The statement 
of the case and subsequent supplemental statement of the 
case, as well as additional correspondence to the appellant, 
notified her and her representative of the pertinent laws and 
regulations and the evidence necessary to substantiate her 
claim.  The Board observes that, in November 2000, the Board 
remanded the appellant's claim for additional development.  
In response, the RO obtained the veteran's private and VA 
treatment records, as well as records surrounding the 
veteran's death.  The Board also notes that the autopsy 
report from the veteran's death is not of record.  However, 
the record contains other medical evidence indicative of the 
circumstances of the veteran's death, and the veteran's death 
certificate clearly identifies the cause and contributing 
factor of the veteran's death.  As such, the Board finds that 
the duty to assist was satisfied and that the case is ready 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1131 (West 1999); 38 C.F.R. § 3.303 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected on a secondary basis.  See 38 C.F.R. § 3.310.  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).	

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The veteran had active military service from October 1977 to 
August 1978.  According to the veteran's death certificate, 
he died in October 1998 as a result of diabetes mellitus.  
Chronic alcohol abuse was noted as a contributing condition.  
During his lifetime, the veteran had established service 
connection for schizophrenia, paranoid type, evaluated as 50 
percent disabling, and bilateral hearing loss, evaluated as 
noncompensable.  The combined disability evaluation was 50 
percent.

Service medical records contain no evidence of diabetes 
mellitus.  Service medical records dated May 1978 show a 
diagnosis of acute schizophrenia, paranoid type, manifested 
by paranoid delusions, auditory hallucinations, racing 
thoughts, and marked anxiety.  A diagnosis of bilateral high 
frequency hearing loss was noted.  In addition, the narrative 
summary indicates that the veteran smokes cigarettes and 
marijuana, and that the veteran gets drunk once a week.  The 
veteran's Report of Medical Examination for Medical 
Evaluation Board and Physical Evaluation Board proceedings 
showed normal endocrine and genitourinary systems.

A review of the medical evidence of record reveals that the 
veteran was diagnosed with diabetes mellitus.  The diagnosis 
is first reflected in VA medical records dated August 1986.  
According to the record, the veteran was diagnosed with adult 
onset diabetes mellitus "secondary to pancreatitis 
([alcohol])."  

According to an October 1988 VA hospitalization record, the 
veteran had a history of drinking alcohol for many years and 
was treated in 1986 for acute pancreatitis and diabetes 
mellitus.  He was admitted for abdominal pain and was treated 
for his diabetes.  He was noted as being noncompliant with 
his diet, causing marked fluctuation in his blood sugar.  
Following a psychiatric consultation, the veteran was also 
assessed with paranoid schizophrenia.  He reported that he 
used marijuana three times a week and drank about ten beers a 
day since the age of eighteen.  According to the record of 
the psychiatric examination, the veteran manifested 
delusional thoughts, had hallucinatory experiences, and had 
poor insight, but was well oriented and cooperative, with an 
unimpaired memory, good judgment, and logical thought.

A record of a private psychiatric evaluation, dated January 
1990, indicates that the veteran had paranoid schizophrenia, 
in remission and continuous alcohol dependence.  The veteran 
reported paranoid ideation, but denied auditory or visual 
hallucinations.  He also reported that he drank "at least 
every other day" and drank as much as he could afford.  The 
veteran related that he had a history of blackouts, delirium 
tremens, pancreatitis, and that he was an insulin-dependent 
diabetic.  The veteran also related that he started drinking 
because he felt nervous.  Examination showed full 
orientation, spontaneous, coherent, and relevant speech, 
anxious mood, and restricted affect.  No overt symptoms of 
psychoses were present, and suicidal and homicidal ideation 
was denied.  Insight was poor and intellectual functioning 
was in the low average range.  The examining provider noted 
that the veteran had been drinking prior to the examination.  
The provider opined that the veteran's schizophrenic behavior 
is accentuated and exacerbated by his alcohol abuse and that 
substance abuse treatment was necessary.

An August 1990 VA hospitalization record shows that the 
veteran was admitted for acute alcoholic intoxication.  The 
veteran denied suicidal ideation.  A history of heavy 
drinking and Valium use for the preceding ten years was 
noted.  A history of pancreatitis was also noted.  
Examination showed that the veteran was alert, cooperative, 
and oriented, with an intact memory.  A drug screen was 
positive for Benzodiazepines and alcohol.  Liver function 
tests showed evidence of alcoholic hepatitis.  There was no 
evidence of pancreatic calcifications and the veteran's blood 
sugars were under control.  The diagnoses were insulin-
dependent diabetes mellitus, chronic alcoholism, and a 
history of pancreatitis.

In June 1992, the veteran was admitted to the VA hospital.  
The record indicates that the veteran was angry and mildly 
intoxicated upon admission.  He reported that he began 
drinking when he was four or five years old and that he had 
blackouts for the past seven or eight years.  He also 
reported that he had one driving under the influence (DUI) 
arrest and that he was jailed for being drunk in public.  The 
veteran related that he felt paranoid, but that he did not 
"hea[r]  voices."  He also denied suicidal or homicidal 
ideation.  Examination revealed slurred speech, disheveled 
appearance, and tight associations.  He was alert and 
oriented.  The veteran was considered noncompliant with his 
diabetic diet and the provider noted that this caused his 
diabetes to be poorly controlled.  The Axis I diagnoses were 
alcohol dependence and withdrawal, cannabinoid and cocaine 
abuse, nicotine dependence, and chronic paranoid 
schizophrenia.  The Axis II diagnosis was anti-social, 
paranoid, borderline personality.  The Axis III diagnoses 
were chronic obstructive pulmonary disease, coronary artery 
disease, and insulin-dependent diabetes mellitus.

A July 1992 VA hospitalization summary shows that the veteran 
complained of delusions, hearing voices, suicidal ideation, 
and depression.  According to the report, the veteran 
reported that he "flipped [his] lid" and "began to hear 
voices" when he entered the service and that he drank when 
he got home from service "to stop the voices."  The veteran 
also reported that he started drinking ten beers a day when 
he was eighteen years old, and enlisted in the military when 
he was nineteen years old.  He stated that he took Valium to 
get over hangovers.  He further stated that he was an 
alcoholic and a diabetic.  Examination revealed that the 
veteran was oriented and cooperative, with logical 
progression in idea association.  The veteran denied suicidal 
ideation, but admitted that he was depressed and had auditory 
hallucinations.  His memory, insight, and judgment were not 
impaired.  During the course of his hospitalization, the 
veteran denied visual or auditory hallucinations.  Also, 
there was no evidence of hyperglycemia or hypoglycemia and 
the veteran complied with his medication regimen.  The 
diagnoses were peripheral neuritis due to chronic alcoholism, 
schizoaffective disorder, and paranoid personality disorder.

April 1993 records from the Man-Appalachian Regional Hospital 
show that the veteran was brought to the emergency room due 
to syncope.  According to the history, the veteran reported 
that his chronic alcoholism resulted in his insulin-dependent 
diabetes.  The veteran also reported a history of drinking 
about a quart of liquor per day for the previous six to seven 
years.  The diagnoses were hypoglycemia with syncope, chronic 
alcohol abuse, diabetes, and anxiety neurosis.

According to a November 1993 discharge summary from Man-
Appalachian Regional Hospital, the veteran was hospitalized 
with diabetic ketoacidosis.  According to the summary, the 
veteran was noncompliant with his insulin and diet.  The 
veteran's history as an alcoholic and a schizophrenic was 
noted, as was the veteran's smoking habit of one to one and a 
half packs per day.  The summary also noted that the veteran 
does not "keep up with any doctor" despite his previous 
treatment by a psychiatrist and alcohol rehabilitation.

A discharge summary from Man-Appalachian Regional Hospital, 
dated July 1994, states that the veteran smokes one to one 
and a half packs of cigarettes per day and that the veteran 
is an alcoholic.  The provider noted that the veteran is 
noncompliant with his insulin and diet regimen and has not 
given up alcohol.  The veteran's history of schizophrenia was 
noted.  The diagnoses were diabetic ketoacidosis, 
hypokalemia, gastrointestinal bleeding, and urinary tract 
infection.  

An August 1994 record from Man-Appalachian Regional Hospital 
states that the veteran was admitted for dehydration and 
severe diabetic ketoacidosis.  The provider noted that the 
veteran was not a compliant diabetic and that the veteran had 
an alcohol problem.  The diagnosis was diabetic ketoacidosis.  

In December 1994, the veteran was hospitalized at the VA 
medical center.  The discharge summary noted a history of 
chronic alcoholism, paranoid schizophrenia, and insulin-
dependent diabetes mellitus.  The veteran expressed 
frustration about having to take medications that he felt he 
did not need.  The veteran complained of memory loss that he 
felt was secondary to his alcohol use, lack of coordination, 
and decreased concentration.  He denied suicidal and 
homicidal ideations, delusions, and his thought was logical.  
The veteran was also noted having little insight or 
motivation.  A summary of his hospitalization noted that the 
veteran was noncompliant with medications.  His diabetes was 
noted as being better controlled than when the veteran was 
not hospitalized, "probably due to sobriety."

A February 1995 record from Man-Appalachian Regional Hospital 
shows that the veteran was admitted for diabetic 
ketoacidosis.  The provider noted that the veteran was 
noncompliant and an alcoholic, and that the veteran stopped 
taking his insulin when he had an alcoholic binge.  The 
provider also noted that the veteran was schizophrenic and 
was treated by a psychiatrist, and that the veteran had 
hypertension, peptic ulcer disease, and a history of a 
gastrointestinal bleed.  

A July 1995 VA hospitalization summary states that the 
veteran was brought to the emergency room complaining of 
nausea, vomiting, and "feeling sick."  The veteran reported 
drinking a half-gallon of vodka for one week prior to 
admission and that he had stopped taking his insulin for 
several days.  Examination revealed alcoholic ketoacidosis 
and diabetes out of control due to alcohol intoxication.  The 
provider noted that the veteran's "condition was due to 
alcohol intoxication and noncompliance with insulin 
regimen." 

December 1995 records from Man-Appalachian Regional Hospital 
note that the veteran was admitted for diabetic ketoacidosis.  
According to the summary, the veteran stopped taking his 
insulin whenever he had alcoholic binges and never visited a 
doctor between his repeated admissions for alcoholic ketosis 
and diabetic ketoacidosis.  An abdominal x-ray showed chronic 
pancreatitis.   The diagnoses were diabetic ketoacidosis, 
diabetes mellitus, peptic ulcer disease, and pancreatitis.

In May 1996, the veteran was again hospitalized.  According 
to the discharge summary, the veteran was hospitalized at the 
VA for increasing auditory hallucinations and depression with 
suicidal ideation.  The veteran denied the hallucinations and 
suicidal ideation after he was admitted, as well as denied 
substance abuse since 1994.  He reported drinking four to six 
beers daily, and that he had been drinking for many years.  
He also reported that he had experienced delirium tremens and 
seizures and had been through a program for alcoholics once.  
A history of hypertension and diabetes was noted, as well as 
a family history of both diseases.  Examination showed normal 
and coherent speech, a somewhat depressed mood, and somewhat 
paranoid thinking.  There was no evidence of delusions, 
flight of ideas, or loose associations.  The veteran did well 
during his hospitalization and his affect improved.  The 
veteran was not considered homicidal, suicidal, or psychotic.  
The diagnoses were chronic paranoid schizophrenia, alcohol 
abuse and dependence, history of polysubstance abuse, 
insulin-dependent diabetes mellitus, and hypertension.   

August 1996 hospital reports from Man-Appalachian Regional 
Hospital show that the veteran was diagnosed with diabetic 
ketoacidosis, alcoholic gastritis, and abnormal liver 
function tests.  September 1996 VA medical records show 
diagnoses of diabetic ketoacidosis due to alcoholic binge 
drinking and noncompliance with insulin regimen, uncontrolled 
insulin-dependent diabetes mellitus, controlled hypertension, 
chronic paranoid schizophrenia, osteoarthritis, chronic 
alcohol dependence, hypokalemia, and hypomagnesemia.  

Records from Man-Appalachian Regional Hospital, dated 
December 1996, show that the veteran was admitted for 
diabetic ketoacidosis due to noncompliance with his insulin 
regimen and refusal to stop drinking alcohol.  A history of 
chronic pancreatitis, hypertension, schizophrenia, and 
chronic alcoholism was noted.  The veteran was advised to 
give up alcohol, which he refused.  The discharge diagnoses 
were diabetic ketoacidosis, metabolic acidosis, hyperkalemia 
secondary to metabolic acidosis, peptic ulcer disease, and 
pancreatitis.

In July 1997, the veteran was brought to the Man-Appalachian 
Regional Hospital emergency room after being found in an 
unresponsive state due to decreased blood sugar.  The 
veteran's history of insulin-dependent diabetes and 
alcoholism was noted.  The examining provider also noted that 
the veteran was under the influence of alcohol at the time of 
examination.  The diagnosis was hypoglycemic reaction.

October 1997 VA medical records noted that the veteran had a 
long history of difficulty with alcohol and noncompliance 
with his diabetes.  The diagnoses were history of alcohol 
abuse/dependence, history of paranoid schizophrenia, 
dysthymia, and insulin-dependent diabetes mellitus.  

A December 1997 emergency treatment report from Man-
Appalachian Regional Hospital shows that the veteran was 
found unconscious at home.  According to the record, the 
veteran was not in any distress and smelled of alcohol.  A 
history of insulin-dependent diabetes mellitus and alcoholism 
was noted.  The diagnosis was hypoglycemia due to poorly 
controlled diabetes mellitus.

A December 1997 VA mental health record shows that the 
veteran reported difficulty sleeping, feeling nervous, and 
angering easily.  The veteran also reported that he heard 
voices, but denied being depressed, despondent, or suicidal.  
Examination showed that the veteran was cooperative, with 
adequate hygiene, appropriate affect, and mildly increased 
psychomotor activity.  His speech was soft, relevant, and 
goal-directed, but occasionally irrelevant.  The diagnosis 
was paranoid schizophrenia.

In January 1998, the veteran was again admitted to Man-
Appalachian Regional Hospital for low blood sugar.  Upon 
admission, the veteran admitted to drinking alcohol.  He was 
not in any distress.  The veteran was advised to stop 
drinking and the diagnosis was hypoglycemia.

VA records dated February 1998 show that the veteran reported 
that he quit drinking.  The veteran's glucose and potassium 
levels were elevated.  The diagnoses were insulin-dependent 
diabetes mellitus, hypertension, and hyperkalemia.  The 
veteran was found to be noncompliant with his diabetes 
regimen and refused admission for treatment for his 
hyperkalemia.

A July 1998 VA medical record shows that the veteran was seen 
at the mental hygiene clinic for routine follow-up.  A 
history of paranoid schizophrenia was noted.  The veteran 
denied alcohol and drug abuse.  Examination showed that the 
veteran was cooperative, without psychomotor agitation, 
retardation, or startle response and with an appropriate 
affect.  Speech was spontaneous, relevant, and goal-directed, 
and his mood was euthymic.  He denied suicidal or assaultive 
ideas, hallucinations, or delusional thinking.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.

A VA clinic note, also dated July 1998, shows that the 
veteran had a history of poorly controlled insulin-dependent 
diabetes mellitus, due to his noncompliance with diet and 
insulin; degenerative joint disease and chronic low back 
pain; paranoid schizophrenia; and hypertension.  He stated 
that he did not drink anymore, but that he continued to smoke 
cigarettes.  The veteran was assessed as having insulin-
dependent diabetes mellitus with questionable compliance, 
hypertension, and hyperkalemia.  

In October 1998, the veteran was brought to the emergency 
room at Man-Appalachian Regional Hospital, with 
cardiopulmonary resuscitation in progress.  According to the 
reports, the veteran was found unresponsive at home, with 
mottled skin and unresponsive pupils.  The admitting 
diagnosis was cardiac arrest and the veteran was considered 
dead on arrival.  A history of hypertension, diabetes 
mellitus, and chronic pancreatitis was noted.  

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran's diabetes mellitus 
was related to his service-connected schizophrenia.   The 
evidence of record clearly shows that the veteran's death was 
due to diabetes mellitus, which was contributed to by, and 
was not a consequence of, the veteran's alcohol abuse.  The 
Board notes that the veteran's service medical records are 
entirely negative for evidence of diabetes mellitus.  In 
addition, the veteran's diabetes mellitus was first manifest 
many years following service.  In this regard, the earliest 
evidence of record confirming a diagnosis of diabetes 
mellitus was in August 1986.  Likewise, the veteran reported 
that his alcohol abuse began prior to his military service 
and the diagnosis of schizophrenia.  Moreover, there is no 
medical evidence that even suggests that the veteran's 
diabetes mellitus was in any way related to his service.  See 
38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
Rather, the medical evidence reflects that the veteran's 
noncompliance with his diet and insulin regimen, as well as 
his refusal to give up alcohol, resulted in his uncontrolled 
diabetes mellitus, and the subsequent complications of this 
disorder, including his death.  Simply put, the veteran's 
uncontrolled diabetes mellitus can be attributed to his poor 
compliance with his insulin regimen and diet, of which his 
alcohol abuse was merely a contributing factor.  Accordingly, 
the medical evidence does not establish that the veteran's 
death was related to his active service.

The Board acknowledges the appellant's contentions that the 
veteran's service-connected paranoid schizophrenia caused his 
alcohol abuse, and that the veteran's alcohol abuse in turn 
caused his diabetes mellitus.  However, there is no probative 
medical evidence of record indicating that the veteran's 
alcohol abuse was caused by his schizophrenia.  While the 
appellant and her representative indicate that the veteran 
drank to drown out the voices that he heard as a result of 
his paranoid schizophrenia, this evidence is insufficient to 
prove that the veteran's schizophrenia caused or contributed 
to his death from diabetes mellitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
not competent to offer evidence of medical causation, as it 
requires medical expertise).  As discussed earlier, the 
veteran began abusing alcohol prior to his service.  More 
significantly, the evidence shows that the veteran continued 
to drink even when his schizophrenia was considered to be in 
remission.  In short, there is no evidence that the veteran's 
schizophrenia caused or substantially contributed to his 
death.  While there is some evidence that the diabetes was 
related to pancreatitis due to alcohol abuse, there is no 
medical evidence establishing a causal connection between the 
veteran's diabetes and his paranoid schizophrenia.  The 
medical evidence merely indicates that the veteran's alcohol 
abuse accentuated and exacerbated his paranoid schizophrenia, 
not that the schizophrenia exacerbated the alcohol abuse.  
See Allen, supra.  As such, while the Board does not doubt 
the sincerity of the appellant's beliefs, there is simply no 
probative medical evidence of record to support her 
contentions.  See 38 U.S.C.A. § 5103A(d) (VA does not have an 
affirmative duty to obtain an examination of a claimant or a 
medical opinion from Department healthcare facilities if the 
evidence of record contains adequate evidence to decide a 
claim).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

